DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 17/121,972 filed on December 15, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).

See MPEP 2106(I).   However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(I).  Therefore, amending the claims to recite a “non-transitory computer-readable medium” would resolve this issue.
  	Dependent claim 13 is rejected based on its dependency from the rejected claim 12. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the potential tailgate at least partially.” Furthermore, it is unclear what is meant by a “potential tailgate”. 
In claim 1 recites the limitation “determining a parameter optically characterizing the tailgate depending on the captured image.” It is unclear what is meant by “optically characterizing the tailgate” in the claim. 
Claim 1 recites the limitation “determining a closed state of the tailgate as state or determining an opened state of the tailgate as state depending on the analysis of the first region of interest.” The use of the term “as state” in the claim makes the claim appear to be vague. 

Claim 3 recites the limitation “a second region  of interest is determined, which at least in certain areas includes the cargo bed, and the characterizing parameter is determined depending on the second region  of interest by the electronic computing device.” It is unclear what is meant by “which at least in certain areas” in the claim. 

Claim 4 recites the limitation “wherein of the first region of interest a first histogram is generated, and of the second region2Application No. Not Yet AssignedDocket No.: 17275-311001 Amendment dated December 15, 2020 Preliminary Amendmentof interest  a second histogram is generated, and as a characterizing parameter a pixel value in the histograms is determined and by comparison of the first histogram with the second histogram as analysis based on a contrast comparison the state of the tailgate is determined by the electronic computing device.” The phrasing of the limitation “wherein of the first region of interest a first histogram is generated, and of the second region2Application No. Not Yet AssignedDocket No.: 17275-311001 Amendment dated December 15, 2020 Preliminary Amendmentof interest a second histogram is generated” appear to be vague. In the limitation “as a the histograms is determined,” it is unclear to which histogram (either the first or the second histogram) in the claim “the histograms” referring to. 
The phrasing of the limitation “as a characterizing parameter a pixel value in the histograms is determined and by comparison of the first histogram with the second histogram as analysis based on a contrast comparison the state of the tailgate is determined by the electronic computing device,” is vague. 

Claim 5 recites the limitation “wherein in the case of a predetermined number of non-zero pixel values of the pixel values in the first region of interest, the closed state is determined, and in the case of a predetermined number of zero pixel values of the pixel values in the first region of interest,  the opened state is determined by the electronic computing device.” The phrasing of the limitation “in the case of a predetermined number of non-zero pixel values of the pixel values in the first region of interest…in the case of a predetermined number of zero pixel values of the pixel values in the first region of interest,” is vague. 

Claim 8 recites the limitation “wherein the first region of interest depending on at least one extrinsic parameter of the camera is determined by the electronic computing device.” The phrasing of the claim appear to be vague. 

Claim 9 recites the limitation “wherein the first region of interest is subdivided into a multitude of subregions and for a respective subregion a respective motion vector of the subregion as characterizing parameter is determined and depending on the multitude of determined motion vectors for the multitude of 3Application No. Not Yet AssignedDocket No.: 17275-311001Amendment dated December 15, 2020Preliminary Amendmentthe subregions  the state of the tailgate is 
Claim 10 recites the limitation “wherein by analysis of an optical flow within the respective subregion the respective motion vector is determined by the electronic computing device.” The limitation has a run-on sentence rendering the claim vague.” The limitation has a run-on sentence rendering the claim vague. 

Claim 11 recites the limitation “wherein  on the basis of a contrast comparison in the image and based on a motion vector analysis in the image the state of the tailgate is determined by the electronic computing device”

Claim 12 recites the limitation “A computer program product with program means, which are stored in a computer-readable medium…” It is unclear what is meant by “with program means”. Furthermore, the use of  word “are” in the claim suggests that there are multiple computer program products. However, the claim recites “a computer program product”.

Claim 13 recites “An electronic computing device with a computer program product according to claim 12”. It is unclear what is meant by “with a computer program product” in the claim. 
Claim 14 recites the limitation “an electronic computing device with a computer product with program means.” It is unclear what is meant by “with a computer product with program means” in the claim. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naserian et al. (Pub. No. US 2019/0152387 A1). 

Regarding claim 1, Naserian discloses a method for determining a state of a tailgate of a pickup vehicle by a camera system of the platform vehicle the method comprising: 
capturing a cargo bed of the pickup vehicle in an image captured by a camera of the camera system (FIGS. 4 and 5 illustrate a cargo bed camera (i.e., a camera mounted to view the cargo bed of a truck)); determining a first region of interest in the captured image by an electronic computing device of the camera system (¶0024-the processor 134 may process the image data output by the camera 132 to determine an outline 400 and a number of edges in the outline 400 of the cargo bed), wherein the first region of interest includes the potential tailgate at least partially (See Figs. 4 and 5, the outline 400 that includes the tailgate of the truck); determining a parameter optically characterizing the tailgate depending on the captured image (i.e., the outline 400); analyzing the first region of interest with regard to the characterizing parameter (¶0024-the processor 134 analyzes image data output by the camera 132 to determine if the tailgate is open… for example, the processor 134 may determine when the tailgate 110 is open or closed based upon an outline of part of the vehicle 110 ); and determining a closed state of the tailgate as state or determining an opened state of the tailgate as state depending on the analysis of the first region of interest (¶0024-the processor 134 may process the image data output by the camera 132 to determine an outline 400 and a number of edges in the outline 400 of the cargo bed. Various image classification methods could be used to determine the tailgate status. ..a template match algorithm (e.g., correlation operation) can be applied to match the template of a closed tailgate (in quadrilateral area) to the image captured by the cargo-bed camera. If a matching score (the similarity metrics computed from color, edgeness, pixel, or machine derived feature vector derived from neural network) is less than a threshold, then gate may be determined as open).

Regarding claim 3, Naserian discloses the method according to claim 1, wherein a second region of interest is determined, which at least in certain areas includes the cargo bed (FIGS. 4 and 5 illustrate a cargo bed camera (i.e., a camera mounted to view the cargo bed of a truck), and the characterizing parameter is determined depending on the second region of interest by the electronic computing device (¶0024-the processor 134 may process the image data output by the camera 132 to determine an outline 400 and a number of edges in the outline 400 of the cargo bed). 
(Figs. 4 and 5, ¶0024- the processor 134 may process the image data output by the camera 132 to determine an outline 400 and a number of edges in the outline 400 of the cargo bed). Note that the cargo bed has a predetermined size.

	Regarding claim 12, Naserian discloses a computer program product with program means, which are stored in a computer- readable medium to perform the method for determining a state of a tailgate according to claim 1, when the computer program product is executed on a processor of an electronic computing device (¶0022-The memory 136 may be a non-transitory computer readable medium storing instructions, which when executed by the processor 134, implement the ajar tailgate detection system 130).

Regarding claim 13,  Naserian discloses an electronic computing device with a computer program product according to claim 12 (Fig. 1, ¶0022- The ajar tailgate detection system 130 further includes a processor 134 and a memory 136…The memory 136 may be a non-transitory computer readable medium storing instructions, which when executed by the processor 134, implement the ajar tailgate detection system 130).

Regarding claim 14, Naserian discloses a camera system for a pickup vehicle comprising; at least one camera (¶0020-an optical camera 132); and an electronic computing device with a computer program product with program means, which are stored in a computer- readable medium, wherein the camera system is configured for performing a method according to claim 1 (Fig. 1, ¶0022- The ajar tailgate detection system 130 further includes a processor 134 and a memory 136…The memory 136 may be a non-transitory computer readable medium storing instructions, which when executed by the processor 134, implement the ajar tailgate detection system 130).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Naserian et al. (Pub. No. US 2019/0152387 A1) in view of  Fujiyoshi et al. (Pub. No. US 2020/0391751 A1). 

Regarding claim 2, Naserian does not discloses wherein at least one region of interest is determined depending on a histogram backprojection by the electronic computing device. 
However, Fujiyoshi discloses wherein at least one region of interest is determined depending on a histogram backprojection by the electronic computing device (¶0092-region extraction from an image based on histogram back projection). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Naserian to include wherein at least one region of interest is determined depending on a histogram backprojection by the electronic computing device as taught by Fujiyoshi, in order to enhance the accuracy of the area of interest detection as suggested by Fujiyoshi (¶0016).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Naserian et al. (Pub. No. US 2019/0152387 A1) in view of  Hirata et al. (Patent No. US 6,339,375 B1). 

Regarding claim 6, Naserian does not disclose wherein in addition the first region of interest is analyzed by a Hough transformation and depending on this analysis the state of the tailgate is determined by the electronic computing device.
(col. 12, lines 6-13, 46-50:  door operation information is extracted from the image area defined by the door extracting means 602; whether a candidate extracted by the door open/closed state determining means 603 has its door open, closed, or in the process of opening or closing is determined by the door open/closed state determining means …a method for extracting a parametric pattern based on Hough transform or the like from an edge detection result may be used to obtain a characteristic pattern of a door edge for obtaining a candidate).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Naserian to include wherein in addition the first region of interest is analyzed by a Hough transformation and depending on this analysis the state of the tailgate is determined by the electronic computing device as taught by Hirata for determining whether the door of the vehicle is in open/closed state (Hough: col. 12, lines 6-13). 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naserian et al. (Pub. No. US 2019/0152387 A1) in view of Wilson et al. (Pub. No. US 2004/0193413 A1). 
Regarding claim 8, Naserian does not disclose wherein the first region of interest depending on at least one extrinsic parameter of the camera is determined by the electronic computing device.
(¶0142-contemporaneous pairs of image frames generated by the pair of cameras 1322 using the image coordinates of the flash from the associated difference images and predetermined intrinsic and extrinsic camera parameters).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Naserian to include wherein the first region of interest depending on at least one extrinsic parameter of the camera is determined by the electronic computing device as taught by Wilson for determining motion in the image data as suggested by Wilson (¶0068-0069).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naserian et al. (Pub. No. US 2019/0152387 A1) in view of Shintani et al. (Pub. No. US 2017/0371231 A1). 
Regarding claim 11, Naserian does not disclose wherein on the basis of a contrast comparison in the image and based on a motion vector analysis in the image the state of the tailgate is determined by the electronic computing device.
However, Shintani discloses wherein on the basis of a contrast comparison in the image and based on a motion vector analysis in the image the state of the tailgate is determined by the electronic computing device (¶0047-after adjusting the positions of the image data of the current frame and the image data of the immediately-preceding frame in accordance with the motion vector, the controller 214 extracts a region with a large change in contrast values in the image data of the current frame). 
  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Naserian to include wherein on the basis of a contrast comparison in the image and based on a motion vector analysis in the image the state of the tailgate is determined by the electronic computing device as taught by Shintani for detecting movement of an object (i.e. tailgate) as suggested by Shintani (¶0026).

Allowable Subject Matter
Claims 4, 5, 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is the prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Wiemeersch (Pub. No. US 2015/0054950 A1) describes determines whether a vehicle tailgate is open based on an image signal generated by a camera.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482.  The examiner can normally be reached on M-F 9AM-5:30 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488